By JUDGE CRENSHAW.
In this case I concur with a majority of the Court in believing lhat the judgment ougiit to be arrested, on the ground that the offence is not sufficiently and legally charged in the indictment so as to bring it within the true meaning of the statute.
But I go further, and insist that the facts if they had been sufficiently and legally charged, do not constitute an indictable offence within this State.
I understand it to be conceded that from the provisions of the Constitution of the United States, from the nature of the State governments, and the spirit of our free institutions, a crime committed in another State cannot be tried and punished in our Courts.
This much being conceded, it is material to inquire whether the act of coming into this State with the stolen goods, can subject the party here to an indictment for larceny.
The language of the act of 1807 is, “that any person who shall steal or feloniously take any horse or other •goods and chattels from any person out of the territory, and shall afterwards have the same in his possession within the territory, may be indicted for horse stealing or other larceny, &c.”
To me it appears that this act substantially provides for the trial and punishment of an offence committed in the State of Georgia, or any other State. The felony was complete in the State of Georgia, and the fact of the te-I.on’s bringing the stolen property, into this State cannot *133alter the character of the crime committed in Georgia, nor change it into larceny here. The prisoner is able to the laws of Georgia; he may be demanded by the Executive authority of that State, and be sent there for trial and punishment. Nor could the conviction here any bsr to the trial there. It hence follows, that according to the judgment now pronounced by a majority of this Court, he may be twice tried and punished for the same crime. This would be against natural justice and contrary to the spirit of our criminal jurisprudence, and cannot be law.
When the liberty and reputation of a freeman is in jeopardy, I think the distinction too refined to say we punish not for the larceny committed in Georgia, but for being found in possession of the stolen property here. The statute professes to provide for the indictment and punishment of larceny. The act of bringing the stolen property into the State cannot of itself constitute larceny, nor can the party be convicted, even under the statute, without proof of the commission of the crime in Georgia.
To view the subject in any light, the conclusion inevitably follows, that a man is tried and punished for a crime committed in another State, and that he may be twice tried and punished for the same offence.
Though .the Court will always lean in favor of the constitutionality of an act of the Legislature, yet where the validity of an old law enacted before the adoption of the constitution is questionable, it is a settled doctrine that such question in criminal cases should be construed and extended to the benefit of the party accused. I am of opinion that the-section of the act under which the indictment was had, is not law, and that the conviction is illegal.
I am further of opinion, that in remanding the case for a new trial, the Court is departing at least from the principle adopted in the case of the State v. Plunket. Plunket was indicted and convicted of stealing a horse of a certain description; it came out in evidence that the prisoner had stolen a gelding and not a horse, for this the judgment was arrested in this Court and the prisoner discharged.
Judges Lipscomb and Saeeold dissented from the opinion of the majority of the Court, believing the conviction to be legal.
Judgment arrested, and prisoner to remain in custody to answer a new indictment.